TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00481-CV



                      John Vanderslice and Chris Overstreet, Appellants

                                                 v.

       Stock Building Supply of Texas, L.L.C., d/b/a Stock Building Supply, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-08-003471, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Despite notice that their brief was overdue, appellants John Vanderslice and

Chris Overstreet have failed to file a brief in this appeal. Their brief was due November 18, 2009.

The notice, dated January 11, 2010, warned that this appeal could be dismissed if no brief was filed

by January 25, 2010. No brief has been filed. We dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: March 12, 2010